DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreiling et al. (Dreiling), U.S. Patent No. 10,764,746.
Regarding Claim 18, Dreiling discloses a network server (i.e., SMDP+ server 
144; see figure 1) configured for electronic subscriber identity module (eSIM) transfer eligibility checking, the network server comprising: 
one or more processors communicatively coupled to a memory storing instructions that (see col. 16, lines 12-26), when executed by the one or more processors, cause the network server to perform actions that include:
receiving, from a source device or a target device (i.e., LPA 127 at the active mobile communication device 122; see figure 1), trust configuration information of an embedded Universal Integrated Circuit Card (eUICC) of the target device (i.e., once the connection is established, the LPA 127 can add the EID for the active mobile communication device 122 to the identification data for the eSIM credentials 132 and pass the identification data for the eSIM 132 credentials to the SMDP+ server 144. By sending the EIDs for both the active mobile communication device 122 and the inactive mobile communication device 102 as well as the ICCID; see col. 10, lines 10-17);
performing an eSIM transfer eligibility check for the eUICC of the target device based on the trust configuration information (i.e., the SMDP+ server 144 may perform a fraud check by forwarding the identification data for the eSIM credentials 132 to the MNO server 146… the MNO server 146 can then automatically perform a check on the identification data for the eSIM credentials 132 against local files to check for lost, stolen, or frequent transfer characteristics.; see col. 10, lines 30-39); and
providing, to the source device or the target device, an eSIM transfer eligibility attestation result that indicates whether the eUICC of the target device has an appropriate configuration for receiving transfer of one or more eSIMs (i.e., the MNO server 146 can send an affirmation acknowledgement back to the SMDP+ server 144…the SMDP+ server 144 can assign the eSIM credentials 112 to the EID of the active mobile communication device 122. The SMDP+ server 144 can then initiate an eSIM profile package download to the LPA 127 at the active mobile communication device 122; see col. 10, lines 46-55).
Regarding Claim 19, Dreiling discloses wherein the network server comprises a 
subscription manager data preparation (SM-DP+) server (i.e., SMDP+ server 
144; see figure 1) or a digital letter of approval (DLOA) server.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreiling in view of Schell et al. (Schell), U.S. Publication No. 2012/0108295.
Regarding Claim 20, Dreiling discloses the network server and the eSIM 
transfer eligibility attestation result as described above.  Dreiling fails to disclose the eSIM transfer eligibility attestation result includes an indication of a time period for which the transfer eligibility attestation result is valid.  Schell discloses a eSIM transfer result includes an indication of a time period for which the transfer result is valid (i.e., the pre-established eSIMs given to a device may be retained by that device, such as according to one or more retention criteria (e.g., for a finite period of time, until the occurrence of an event, or indefinitely); see paragraph [0107]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Schell’s invention with Dreiling’s invention to enable successful selection and linking to an eSIM.
	
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Uehling discloses a mechanism for sharing electronic 
subscriber identity module (eSIM) credentials between two mobile communication devices is described. This includes establishing, by a source user equipment (UE) comprising a first of the mobile communication devices, a data connection with a subscription manager data preparation (SMDP+) server associated with eSIM credentials stored at the source UE. The source UE notifies the SMDP+ server of an intent to transfer the eSIM credentials. The source UE receives metadata describing an activation code containing identification data for the eSIM credentials. The source UE forwards the activation code to a destination UE comprising a second of the mobile communication devices. The activation code is forwarded to support a download of the eSIM credentials to the destination UE from the SMDP+ server.  See abstract.
	Prior art such as Laina Farell discloses a method for transferring and managing data packages between a first portable secure element, SE, server implemented in a portable device (100, 200) and a second portable SE server implemented in an embedded UICC, eUICC (120, 240), comprised in a user's device (110, 230) which is local to the portable device (100, 200), the first and second portable SE severs comprising Subscription Manager, SM, functionalities, the method comprises the first and the second portable SE servers establishing off-line communication using local data transport protocols in a secured mode, the first or the second portable SE server implementing first transfer functionalities (140) for performing secure transfer of the data packages and the first or the second portable SE server implementing second transfer functionalities (140) for performing end-to-end securing of the data packages after the secure transfer of the data packages.  See abstract.
	Prior art, either alone or in combination with others, fail to disclose the steps of “…providing, to a network server, i) a request for an eSIM transfer eligibility attestation and ii) trust configuration information of an embedded Universal Integrated Circuit Card (eUICC) of the target device; obtaining, from the network server, an eSIM transfer eligibility attestation result and a network server generated signature; receiving, from a source device, a request for eSIM transfer eligibility checking; providing, to the source device, the eSIM transfer eligibility attestation result and the network server generated signature; and upon successful authentication of eSIM transfer eligibility, performing an eSIM transfer of one or more eSIMs from an eUICC of the source device to the eUICC of the target device.” as required in independent clam 1 (similarly, independent claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
September 11, 2022